 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   SAMUEL F.,1                     ) Case No. CV 17-7068-JPR
                                     )
12                      Plaintiff,   )
                                     ) MEMORANDUM DECISION AND ORDER
13                 v.                ) AFFIRMING COMMISSIONER
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social          )
15   Security,                       )
                                     )
16                      Defendant.   )
                                     )
17
18   I.   PROCEEDINGS
19        Plaintiff seeks review of the Commissioner’s final decision
20   denying his applications for Social Security disability insurance
21   benefits (“DIB”) and supplemental security income (“SSI”).        The
22   parties consented to the jurisdiction of the undersigned under 28
23   U.S.C. § 636(c).    The matter is before the Court on the parties’
24   Joint Stipulation, filed July 17, 2018, which the Court has taken
25
26        1
            Plaintiff’s name is partially redacted in compliance with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                        1
 1   under submission without oral argument.         For the reasons stated
 2   below, the Commissioner’s decision is affirmed.
 3   II.    BACKGROUND
 4          Plaintiff was born in 1958.       (Administrative Record (“AR”)
 5   46.)       He completed high school (AR 31) and has worked in
 6   construction and as a cart pusher (AR 159, 168).2
 7          On October 23, 2013, Plaintiff applied for DIB, alleging
 8   that he had been unable to work since December 31, 2011, because
 9   of “carpal tunnel on both hands,” “diabetes,” “ACL on right
10   knee,” “asthma,” “arthritis on left knee,” “cataract,” “high
11   blood pressure,” “headaches,” and “back pains.”         (AR 46; see also
12   AR 158.)       On October 31 or November 1, 2013, he applied for SSI,
13   alleging the same.       (AR 55, 135.)   After these applications were
14   denied (AR 64, 69), he requested a hearing before an
15   Administrative Law Judge (AR 76).        A hearing was held on April
16   18, 2016, at which he was represented by counsel and testified.
17   (AR 28-40.)       A vocational expert also testified.    (AR 40-42.)
18          In a written decision issued May 12, 2016, the ALJ found
19   Plaintiff not disabled.       (See AR 10-21.)    Plaintiff requested
20   review from the Appeals Council (AR 126-27), which denied it on
21   July 27, 2017 (AR 1-6).       This action followed.
22   III. STANDARD OF REVIEW
23          Under 42 U.S.C. § 405(g), a district court may review the
24   Commissioner’s decision to deny benefits.         The ALJ’s findings and
25   decision should be upheld if they are free of legal error and
26
            2
27           The vocational expert categorized Plaintiff’s work as a
     cart pusher as “DOT title Store laborer.” (AR 41.) See DOT
28   922.687-058, 1991 WL 688132 (Jan. 1, 2016) (“Laborer, Stores”).

                                          2
 1   supported by substantial evidence based on the record as a whole.
 2   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
 3   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).    Substantial evidence
 4   means such evidence as a reasonable person might accept as
 5   adequate to support a conclusion.     Richardson, 402 U.S. at 401;
 6   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).     It
 7   is more than a scintilla but less than a preponderance.
 8   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
 9   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).    To determine whether
10   substantial evidence supports a finding, the reviewing court
11   “must review the administrative record as a whole, weighing both
12   the evidence that supports and the evidence that detracts from
13   the Commissioner’s conclusion.”   Reddick v. Chater, 157 F.3d 715,
14   720 (9th Cir. 1998).   “If the evidence can reasonably support
15   either affirming or reversing,” the reviewing court “may not
16   substitute its judgment” for the Commissioner’s.      Id. at 720-21.
17   IV.   THE EVALUATION OF DISABILITY
18         People are “disabled” for purposes of receiving Social
19   Security benefits if they are unable to engage in any substantial
20   gainful activity owing to a physical or mental impairment that is
21   expected to result in death or has lasted, or is expected to
22   last, for a continuous period of at least 12 months.     42 U.S.C.
23   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.
24   1992).
25         A.   The Five-Step Evaluation Process
26         The ALJ follows a five-step sequential evaluation process to
27   assess whether a claimant is disabled.    20 C.F.R.
28   §§ 404.1520(a)(4), 416.920(a)(4); Lester v. Chater, 81 F.3d 821,

                                       3
 1   828 n.5 (9th Cir. 1995) (as amended Apr. 9, 1996).   In the first
 2   step, the Commissioner must determine whether the claimant is
 3   currently engaged in substantial gainful activity; if so, the
 4   claimant is not disabled and the claim must be denied.
 5   §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).
 6        If the claimant is not engaged in substantial gainful
 7   activity, the second step requires the Commissioner to determine
 8   whether the claimant has a “severe” impairment or combination of
 9   impairments significantly limiting his ability to do basic work
10   activities; if not, the claimant is not disabled and his claim
11   must be denied.   §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).
12        If the claimant has a “severe” impairment or combination of
13   impairments, the third step requires the Commissioner to
14   determine whether the impairment or combination of impairments
15   meets or equals an impairment in the Listing of Impairments set
16   forth at 20 C.F.R. part 404, subpart P, appendix 1; if so,
17   disability is conclusively presumed.   §§ 404.1520(a)(4)(iii),
18   416.920(a)(4)(iii).
19        If the claimant’s impairment or combination of impairments
20   does not meet or equal an impairment in the Listing, the fourth
21   step requires the Commissioner to determine whether the claimant
22   has sufficient residual functional capacity (“RFC”)3 to perform
23   his past work; if so, he is not disabled and the claim must be
24
25        3
            RFC is what a claimant can do despite existing exertional
26   and nonexertional limitations. §§ 404.1545, 416.945; see Cooper
     v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
27   Commissioner assesses the claimant’s RFC between steps three and
     four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
28   (citing § 416.920(a)(4)).

                                      4
 1   denied.      §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).     The claimant
 2   has the burden of proving he is unable to perform past relevant
 3   work.    Drouin, 966 F.2d at 1257.       If the claimant meets that
 4   burden, a prima facie case of disability is established.        Id.
 5        If that happens or if the claimant has no past relevant
 6   work, the Commissioner then bears the burden of establishing that
 7   the claimant is not disabled because he can perform other
 8   substantial gainful work available in the national economy.
 9   §§ 404.1520(a)(4)(v), 416.920(a)(4)(v); Drouin, 966 F.2d at 1257.
10   That determination comprises the fifth and final step in the
11   sequential analysis.     §§ 404.1520(a)(4)(v), 416.920(a)(4)(v);
12   Lester, 81 F.3d at 828 n.5; Drouin, 966 F.2d at 1257.
13           B.    The ALJ’s Application of the Five-Step Process
14        At step one, the ALJ found that Plaintiff had not engaged in
15   substantial gainful activity since the alleged onset date,
16   December 31, 2011.     (AR 12.)4   At step two, he concluded that
17
          4
18          The record has discrepancies with respect to Plaintiff’s
     last period of employment. He testified that he last worked in
19   2013, in construction, which is after the alleged onset date of
     December 31, 2011, and that he stopped working only because he
20   “got hurt . . . [k]ind of sort of” on the job. (AR 29.) He also
     testified that he left a job at Wal-Mart in 2013 and seemed to
21   indicate that he got “laid off” around the same time from a job
22   with an insulation company. (AR 30.) Throughout the AR,
     Plaintiff reported that he did construction work in scaffold
23   building from 1999 to 2003 and worked as a cart pusher from 1992-
     2011. (See, e.g., AR 62, 159, 168.) In his work-history report,
24   dated December 2013, Plaintiff indicated on the first page that
     he had had only the two aforementioned jobs (AR 168) but then
25   included details of two additional construction jobs (AR 171-72)
26   without disclosing when he worked at those jobs. The disability-
     field-office interviewer noted in 2013 that the onset date for
27   SSI might be October 31, 2013, noting “date last worked” as the
     reason why. (AR 153-54.) This issue does not appear to have
28                                                      (continued...)

                                          5
 1   Plaintiff had severe impairments of “musculoskeletal sprains and
 2   strains and mild degenerative changes of the bilateral knees.”
 3   (Id.)    He specifically found Plaintiff’s impairments of “history
 4   of carpal tunnel syndrome, diabetes mellitus, headaches, asthma,
 5   sick [sic] cell thalassemia disease, anemia, plantar fascial
 6   fibromatosis, and gastritis” to be “medically determinable” but
 7   “not severe” and explained his reasoning.    (AR 12-13.)   At step
 8   three, he determined that Plaintiff’s impairments did not meet or
 9   equal a listing.    (AR 15.)   At step four, he found that Plaintiff
10   had the RFC to perform “the full range of medium work”5 (AR 16)
11   and could perform his past relevant work as a “stores laborer” as
12   generally, but not actually, performed (AR 20).    Accordingly, he
13   found him not disabled.   (AR 21.)
14
15
16
17
18
19
20        4
            (...continued)
     been raised again. The ALJ noted that Plaintiff testified to
21
     working until 2013 (AR 16) but either did not consider the work
22   to be substantial gainful activity (notably, Plaintiff did not
     report any income after 2011 (AR 146)) or just overlooked the
23   discrepancy in dates.
24        5
            “Medium work involves lifting no more than 50 pounds at a
     time with frequent lifting or carrying of objects weighing up to
25   25 pounds.” §§ 404.1567; 416.967; see also SSR 83-10, 1983 WL
26   31251, at *6 (Jan. 1, 1983) (“A full range of medium work
     requires standing or walking, off and on, for a total of
27   approximately 6 hours in an 8-hour workday in order to meet the
     requirements of frequent lifting or carrying objects weighing up
28   to 25 pounds.”).

                                        6
 1   V.   DISCUSSION6
 2        Plaintiff claims that the ALJ erred in rejecting his
 3   testimony concerning his “pain, symptom [sic] and limitation.”
 4   (J. Stip. at 4; see also generally id. at 4-11.)    But as
 5   discussed below, the ALJ did not err and remand is not warranted.
 6        A.   Applicable Law
 7        An ALJ’s assessment of a claimant’s allegations concerning
 8   the severity of his symptoms is entitled to “great weight.”    See
 9   Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989) (as
10   amended); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985) (as
11   amended Feb. 24, 1986).    “[T]he ALJ is not required to believe
12   every allegation of disabling pain, or else disability benefits
13   would be available for the asking, a result plainly contrary to
14   42 U.S.C. § 423(d)(5)(A).”    Molina v. Astrue, 674 F.3d 1104, 1112
15   (9th Cir. 2012) (citing Fair v. Bowen, 885 F.2d 597, 603 (9th
16   Cir. 1989)).
17        In evaluating a claimant’s subjective symptom testimony, the
18   ALJ engages in a two-step analysis.    See Lingenfelter, 504 F.3d
19   at 1035-36; see also SSR 16-3p, 2016 WL 1119029, at *3 (Mar. 16,
20
21        6
            In Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018), the Supreme
22   Court recently held that ALJs of the Securities and Exchange
     Commission are “Officers of the United States” and thus subject
23   to the Appointments Clause. To the extent Lucia applies to
     Social Security ALJs, Plaintiff has forfeited the issue by
24   failing to raise it during his administrative proceedings. (See
     AR 47-77, 181; J. Stip. at 4-11, 19-20); Meanel v. Apfel, 172
25   F.3d 1111, 1115 (9th Cir. 1999) (as amended) (plaintiff forfeits
26   issues not raised before ALJ or Appeals Council); see also
     generally Davidson v. Comm’r of Soc. Sec., No. 2:16-cv-00102,
27   2018 WL 4680327 (M.D. Tenn. Sept. 28, 2018) (rejecting Lucia
     challenge because plaintiff did not raise it during
28   administrative proceedings).

                                       7
 1   2016).7   “First, the ALJ must determine whether the claimant has
 2   presented objective medical evidence of an underlying impairment
 3   [that] could reasonably be expected to produce the pain or other
 4   symptoms alleged.”   Lingenfelter, 504 F.3d at 1036.      If such
 5   objective medical evidence exists, the ALJ may not reject a
 6   claimant’s testimony “simply because there is no showing that the
 7   impairment can reasonably produce the degree of symptom alleged.”
 8   Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996) (emphasis in
 9   original), superseded in part by statute on other grounds, 20
10   C.F.R. §§ 404.1529, 416.929.
11        If the claimant meets the first test, the ALJ may discredit
12   the claimant’s subjective symptom testimony only if he makes
13   specific findings that support the conclusion.       See Berry v.
14   Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).       Absent a finding or
15   affirmative evidence of malingering, the ALJ must provide a
16   “clear and convincing” reason for rejecting the claimant’s
17   testimony.   Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir.
18   2015) (as amended); Treichler v. Comm’r of Soc. Sec. Admin., 775
19   F.3d 1090, 1102 (9th Cir. 2014).       The ALJ may consider, among
20
          7
            The Ninth Circuit has clarified that SSR 16-3p, which went
21   into effect shortly before the ALJ issued his decision,
22
          makes clear what our precedent already required: that
23        assessments of an individual’s testimony by an ALJ are
          designed to “evaluate the intensity and persistence of
24        symptoms after [the ALJ] find[s] that the individual has
          a medically determinable impairment(s) that could
25        reasonably be expected to produce those symptoms,” and
26        not to delve into wide-ranging scrutiny of the claimant’s
          character and apparent truthfulness.
27
     Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (as
28   amended) (alterations in original) (quoting SSR 16-3p).

                                        8
 1   other factors, (1) ordinary techniques of credibility evaluation,
 2   such as the claimant’s reputation for lying, prior inconsistent
 3   statements, and other testimony by the claimant that appears less
 4   than candid; (2) unexplained or inadequately explained failure to
 5   seek treatment or to follow a prescribed course of treatment; (3)
 6   the claimant’s daily activities; (4) the claimant’s work record;
 7   and (5) testimony from physicians and third parties.      Rounds v.
 8   Comm’r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015) (as
 9   amended); Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir.
10   2002).    If the ALJ’s credibility finding is supported by
11   substantial evidence in the record, the reviewing court “may not
12   engage in second-guessing.”    Thomas, 278 F.3d at 959.
13        B.     Relevant Background
14               1.   Treatment records
15        Plaintiff sought treatment at St. John’s Well Child and
16   Family Center in Compton from 2012 to 2016 and saw a variety of
17   doctors for regular blood work, follow-up appointments, and
18   medication refills.    (See generally AR 251-340, 361-557.)    He had
19   had a carpal-tunnel release at some point.    (See AR 283 (noting
20   in 2013 that he had carpal-tunnel release “4-5 years ago”), 304,
21   312, 444 (noting that release occurred in 1980s), 336 (noting
22   that patient was “not sure” and release was in “1980s or 1990s”),
23   342 (noting in 2015 that Plaintiff had surgery for carpal-tunnel
24   syndrome “approximately 10 years ago”).)    He also apparently had
25   had surgery on his right ACL8 in the 1980s.   (See AR 304, 312,
26
          8
27          ACL surgery replaces a torn anterior cruciate ligament,
     one of the major ligaments in the knee. See ACL Reconstruction,
28                                                      (continued...)

                                          9
 1   444; see also AR 550 (x-ray revealed right knee to be “[p]ost-
 2   surgical status”).)   The record lacks contemporaneous
 3   documentation of any surgeries.
 4        On December 10, 2012, Plaintiff saw a nurse practitioner for
 5   lab results and “sharp” back pain.     (AR 307.)   He rated his pain
 6   as an “8” of 10 in intensity but reported that he was exercising
 7   seven times a week, including “walk[ing] and weights.”     (Id.)
 8   The nurse practitioner noted that he appeared to be “in no acute
 9   distress” and found “no deformity or scoliosis . . . of [his]
10   thoracic or lumbar spine.”    (AR 308.)   Despite the lack of
11   objective findings, she assessed his back pain as “deteriorated”
12   and prescribed him tramadol9 and aspirin.    (Id.)   In March 2013,
13   Plaintiff went to St. John’s for a medication refill.     (AR 296.)
14   He stated that he was in pain from “aching” in his head, at an
15   intensity of “3.”   (Id.)    He reported that he used to be a smoker
16   but quit in 200910 and that he exercised seven times a week,
17
18
          8
            (...continued)
19   Mayo Clinic, https://www.mayoclinic.org/tests-procedures/
     acl-reconstruction/about/pac-20384598 (last visited Nov. 14,
20   2018). The surgery is an outpatient procedure performed through
21   small incisions around the knee joint. Id. A successful surgery
     combined with proper rehabilitation should restore full
22   functionality. Id.
          9
23          Tramadol is similar to opioid analgesics; it helps relieve
     moderate to moderately severe pain. See Tramadol, WebMD,
24   https://www.webmd.com/drugs/2/drug-4398-5239/tramadol-oral/
     tramadol-oral/details (last visited Nov. 14, 2018).
25
          10
26          Some treatment notes state that Plaintiff was never a
     smoker (see, e.g., AR 282, 287), others that he quit smoking in
27   2004 (see, e.g., AR 367, 372), and some that he was a “current
     someday smoker” who had quit for some period of time beginning in
28   2004 (see, e.g., AR 443, 448).

                                       10
 1   including “walk[ing] and weights.”      (Id.)
 2        On August 2, 2013, two months before filing for DIB and SSI,
 3   Plaintiff went to St. John’s for back and chest pain and saw Dr.
 4   Mesfin Seyoum;11 he is listed in treatment notes from August 2013
 5   until March 2014 as Plaintiff’s “primary provider” (see, e.g., AR
 6   292, 304, 311), although this appears to be the only time
 7   Plaintiff saw him12 (AR 282-85).    Plaintiff stated that he
 8   exercised five times a week.    (AR 282.)   Dr. Seyoum noted that he
 9   appeared “well developed, well nourished, [and] in no acute
10   distress,” with “no clubbing, cyanosis, edema, or deformity” and
11   with “normal full range of motion of all joints” and “normal
12   sensation, reflexes, coordination, muscle strength[,] and tone.”
13   (AR 283.)    He also noted that Plaintiff had “normal attention
14   span and concentration” and exhibited a “[n]ormal heel-to-toe
15   gait pattern bilaterally.”    (AR 284.)   The only abnormality was
16   some tenderness at L5-S1 during the spine-palpation exam.       (Id.)
17   He prescribed lisinopril,13 lovastatin,14 tramadol, and aspirin.
18
19        11
               Dr. Seyoum’s medical specialty is not stated in the
     record.
20
          12
21          Starting in March 2014, a nurse practitioner was listed
     as Plaintiff’s primary provider, although the record shows that
22   he saw her only once as well, on March 14, 2014. (AR 453-58.)
          13
23          Lisinopril belongs to a class of drugs known as “ACE
     Inhibitors” and works by relaxing blood vessels so that blood can
24   flow more easily. See Lisinopril, WebMD, https://www.webmd.com/
     drugs/2/drug-6873-9371/lisinopril-oral/lisinopril-oral/details
25
     (last visited Nov. 14, 2018). It treats high blood pressure.
26   (Id.)
          14
27          Lovastatin is used with proper diet to manage high
     cholesterol. See Lovastatin Tablet, Extended Release 24 Hr,
28                                                      (continued...)

                                        11
 1   (Id.)
 2        A few days later, on August 6, 2013, a doctor (her name is
 3   not legible, but her first name appears to be Susan (see AR 330))
 4   from St. John’s filled out a “Referral for Physical Health
 5   Disability Assessment Services” form, noting that Plaintiff “did
 6   not bring any past records regarding the reasons he says he is
 7   not able to work.”    (AR 328.)   She nonetheless found that he
 8   could not do the work he did before (id.) (she apparently
 9   believed he had done only construction work previously (see AR
10   326)) but was “able to work” (AR 329) as long as there was “no
11   prolonged standing, no stooping or crawling[, and] no
12   hyperextension [of] knee” involved (id.).      The form explained
13   what SSI was, and the doctor checked a box stating that Plaintiff
14   should not apply for it (id.) and observed that he did not have a
15   “severe” medical condition (AR 328).
16        On August 16, 2013, Plaintiff saw Dr. Antuan Kiley15 for
17   headaches and left-knee pain.     (AR 291.)   He ranked his left-knee
18   pain at an “8” (presumably of 10) and said it was an “aching”
19   kind of pain.    (Id.)   Nevertheless, he exercised five times a
20   week, including “walk[ing] and weights.”      (Id.)   Dr. Kiley noted
21   that there was “no weakness, numbness or paresthesias of lower
22   leg” and “no radiation [of headache], no [history] of migraine
23   . . . no motor or sensory deficits,” and the “headache relieves
24
          14
            (...continued)
25
     WebMD, https://www.webmd.com/drugs/2/drug-11594-6284/
26   lovastatin-oral/lovastatin-extended-release-oral/details (last
     visited Nov. 14, 2018).
27
          15
               Dr. Kiley’s medical speciality is not stated in the
28   record.

                                       12
 1   with sleep.”   (AR 292.)   There were “[n]o other medical
 2   issue[s].”   (Id.)   He noted that Plaintiff was in “no acute
 3   distress,” and he observed no abnormalities.     (AR 293.)
 4   Specifically, the left-knee exam revealed “no effusion, no
 5   erythema, . . . no point tenderness, negative Lachman,16 normal
 6   vagus [sic]/valrus [sic] maneuver.”17    (Id.)   It did reveal
 7   positive crepitus,18 but Dr. Kiley observed normal sensation,
 8   reflexes, coordination, muscle strength, and tone.     (Id.)     He
 9   removed tramadol from Plaintiff’s medication list and added
10   Arthrotec 5019 “as needed for pain.”    (AR 294.)   He advised
11   Plaintiff to reduce intake of salt, fried foods, and red meat;
12   “choose low fat dairy products”; “start[] or continu[e] a regular
13   exercise program”; and “lose weight.”    (Id.)   Just a couple of
14   weeks later, Plaintiff returned to St. John’s, where he saw Dr.
15
          16
            The Lachman test assesses knee instability. See Lachman
16   Test, Physiopedia, https://www.physio-pedia.com/Lachman_Test
17   (last visited Nov. 14, 2018).
          17
18          The valgus and varus stress tests measure medial and
     lateral instability in the knee by assessing the tibia in
19   relation to the femur. See Valgus and Varus Stress Test,
     Physical Therapy Haven, https://www.pthaven.com/page/show/
20   102192-valgus-and-varus-stress-test (last visited Nov. 14, 2018).
21        18
            Crepitus is a cracking or popping sensation that can
22   affect various parts of the body, especially the knee. See
     What’s to know about crepitus of the knee?, Medical News Today,
23   https://www.medicalnewstoday.com/articles/310547.php (last
     updated Aug. 30, 2018). Crepitus is usually harmless and doesn’t
24   require medical attention unless pain and swelling are present.
     (Id.)
25
          19
26          Arthrotec 50, a brand name for diclofenac sodium, is a
     nonsteroidal anti-inflammatory used to treat pain, swelling, and
27   joint stiffness from arthritis. See Arthrotec 50, WebMD,
     https://www.webmd.com/drugs/2/drug-5080/arthrotec-50-oral/
28   details (last visited Nov. 14, 2018).

                                      13
 1   Jakleen Labbad20 for “sharp” knee pain, rated as a “6” in
 2   intensity.    (AR 303.)   Plaintiff still reported exercising five
 3   times a week, including “walk[ing] and weights.”       (Id.)   The
 4   physical exam showed “limited [range of motion]” but “no joint
 5   effusion, no erythema.”     (AR 304.)   Dr. Labbad injected
 6   lidocaine21 and Kenalog22 into the knee joint and noted that
 7   Plaintiff “had some relief.”     (AR 305.)    The doctor did not
 8   prescribe any new medications but renewed the prescription for
 9   Arthrotec 50.    (Id.)    At Plaintiff’s next appointment with Dr.
10   Labbad, the doctor noted that the “[left] knee [was] much better
11   after joint injection, no longer needs cane, using arthrotec
12   rarely.”    (AR 311.)
13        In October 2013, just a few weeks before filing for DIB and
14   SSI, Plaintiff stated that he was not in pain (AR 298); exercised
15   five times a week, including “walk[ing] and weights” (id.); and
16   denied “abdominal pain, chest pain . . . headache, [and]
17   musculoskeletal symptoms,” among other symptoms (AR 299).       The
18   physical exam yielded all normal results, though the doctor noted
19   that Plaintiff was “obese.”     (AR 300.)    At a follow-up visit in
20   November 2013, after he had filed for DIB and SSI, Plaintiff
21
          20
22             Dr. Labbad’s medical speciality is not stated in the
     record.
23
          21
            Lidocaine is an anesthetic. See lidocaine injection,
24   WebMD, https://www.medicinenet.com/lidocaine-injection/
     article.htm#why_is_lidocaine_injection_prescribed_to_patients?
25
     (last visited Nov. 14, 2018).
26        22
            Kenalog is the brand name of triamcinolone acetonide, a
27   corticosteroid hormone that decreases swelling. See Kenalog-40
     Vial, WebMD, https://www.webmd.com/drugs/2/drug-9275/
28   kenalog-injection/details (last visited Nov. 14, 2018).

                                        14
 1   again acknowledged that he was not in pain and “denie[d] any
 2   arthritis or joint pain.”    (AR 315-16.)
 3        In December 2013, Plaintiff went to St. John’s for blood
 4   work and medication refill; this time he saw Dr. Janae Vickers.23
 5   (See generally AR 286-90.)    Dr. Vickers prescribed losartan
 6   potassium,24 metformin,25 aspirin, hydrochlorothiazide,26
 7   naproxen,27 and simvastatin.28   (AR 286-87.)   Plaintiff stated
 8   that he was not in pain (AR 286); he exercised five times a week,
 9   including “walk[ing] and weights” (AR 287); and he had no “chest
10   pain, [shortness of breath], [or] dizziness” (AR 288).      The
11   physical exam revealed no abnormalities, and the diabetes-
12
          23
13             Dr. Vickers’s medical speciality is not stated in the
     record.
14
          24
            Losartan potassium belongs to a class of drugs called
15   angiotensin receptor blockers, used to treat high blood pressure
     and protect kidneys from damage from diabetes. See Losartan
16   Potassium, WebMD, https://www.webmd.com/drugs/2/drug-6616/
17   losartan-oral/details (last visited Nov. 14, 2018).
          25
18          Metformin is used with a proper diet and exercise to
     control high blood sugar. See Metformin HCL, WebMD, https://
19   www.webmd.com/drugs/2/drug-11285-7061/metformin-oral/
     metformin-oral/details (last visited Nov. 14, 2018).
20
          26
21          Hydrochlorothiazide is a diuretic used to treat high
     blood pressure. See Hydrochlorothiazide, WebMD, https://
22   www.webmd.com/drugs/2/drug-5310/hydrochlorothiazide-oral/details
     (last visited Nov. 14, 2018).
23
          27
            Naproxen is a nonsteroidal anti-inflammatory used to
24   relieve pain from various conditions, including headaches. See
     Naproxen, WebMD, https://www.webmd.com/drugs/2/drug-5173-1289/
25
     naproxen-oral/naproxen-oral/details (last visited Nov. 14, 2018).
26        28
            Simvastatin is used with a proper diet to help manage
27   cholesterol. See Simvastin, WebMD, https://www.webmd.com/drugs/
     2/drug-6105/simvastatin-oral/details (last visited Nov. 14,
28   2018).

                                       15
 1   management exam was normal.   (AR 288.)
 2        From February 2014 through November 2015, Plaintiff went to
 3   St. John’s numerous times, often reporting that he had no pain.
 4   (See, e.g., AR 453-55 (Mar. 2014; also denying “muscle cramps,
 5   joint pain, joint swelling, presence of joint fluid, back pain,
 6   stiffness, muscle weakness, arthritis, gout, loss of strength,
 7   and muscle aches”), 448 and 442 (June 2014), 419 (Nov. 2014),29
 8   407 (Mar. 2015),30 371 (Oct. 2015),31 367 (Nov. 2015).)   When he
 9   reported pain or similar symptoms, the examinations almost always
10   yielded normal results.   For example, in February 2014, Plaintiff
11   complained of “numbness on [his left] hand” (AR 319) that had
12   been going on for about a month and “occur[red] almost everyday[]
13   and last[ed] for about five minutes” (AR 321).   A wrist and hand
14   exam yielded all normal results, with no evidence of tenderness.
15   (AR 322.)   And in June 2014, despite reporting “burning feet,” a
16
          29
17          At one appointment in November 2014, Plaintiff complained
     of “aching” pain in his lower back at an intensity of “6.” (AR
18   425.) Dr. Vickers apparently did not find reason to do any type
     of testing or prescribe any treatment. (See AR 427.) Similarly,
19   when Plaintiff went to St. John’s in May 2015 complaining of
     “aching” in his back at an intensity of “6” (AR 396), Dr. Vickers
20   noted that he was “in no acute distress” and did not prescribe
21   any treatment (see AR 398).
          30
22          Despite reporting that he was not in pain, Plaintiff did
     say that his right ankle “g[ave] out on him each am” and
23   “roll[ed].” (AR 408.) A diabetes-management exam showed
     “diminished” sensation in both feet. (AR 409.)
24
          31
            Plaintiff reported that he was not in pain but also noted
25   that he had “bilateral foot pain, worse in the morning.” (AR
26   372.) The physician, Tung Phan, whose specialty is not recorded
     in the AR, observed that he was not in “acute distress,” made no
27   findings with respect to his feet, and told him to do “30 minutes
     of physical activity 5 times per week.” (See AR 373; see also
28   generally AR 373-76.)

                                     16
 1   physical examination did not reveal any issues.       (AR 449.)    In
 2   August 2014, Plaintiff’s complaints of “arch pain” because of
 3   “increased walking” (AR 438) had some limited medical support:
 4   the physical exam revealed “flattening of the arch” and indicated
 5   possible “fibroma/scar tissue,” but the gait analysis showed
 6   “overall good alignment and position” (AR 439).       The doctor
 7   recommended he get over-the-counter shoe inserts and did not
 8   refer him for specialist care.     (Id.)   On a few occasions, the
 9   treating physician or nurse referred Plaintiff to a specialist
10   (see, e.g., AR 405), but the majority of the time, the treating
11   provider simply renewed his prescriptions and advised him on
12   proper diet and exercise (see, e.g., AR 370, 382, 410-11).
13        On September 19, 2014, Plaintiff went to St. John’s to have
14   Social Security forms filled out.      (AR 436-37.)   He apparently
15   reported to the doctor that he had had “sharp feet pain [for] 4
16   years” (AR 436), but the physical exam yielded all normal
17   results, including “normal full range of motion of all joints,”
18   “no focal deficits,” and “normal sensation, reflexes,
19   coordination, muscle strength[, and] tone” (AR 436-37).       The
20   doctor noted that he was “alert and cooperative,” had “normal
21   mood and affect; normal attention span and concentration” (AR
22   437).     He apparently did not fill out the Social Security
23   paperwork.
24        On October 1 and 2, 2014, Dr. Shom Dasgupta32 filled out the
25
26
27
          32
               Dr. Dasgupta’s medical speciality is not stated in the
28   record.

                                       17
 1   Social Security forms for Plaintiff.     (See AR 335-40.)33   The
 2   record does not include treatment notes from any appointments
 3   with Dr. Dasgupta apart from the one on October 2 when he filled
 4   out the forms.    (AR 430-34.)34   The notes from that day indicate
 5   that Plaintiff was not in pain (AR 430) and do not reveal what,
 6   if any, formal testing was performed (AR 430-34).     Dr. Dasgupta
 7   recommended Plaintiff do “at least 30 minutes of aerobic exercise
 8   daily” and made some nutritional recommendations.     (AR 434.)     He
 9   did not order any x-rays, physical therapy, injections, or
10   surgery, and he did not refer him to any specialists.     (See id.)
11   Nevertheless, Dr. Dasgupta marked that Plaintiff was functionally
12   limited because of “moderate” pain from “persistent carpal tunnel
13   syndrome” (AR 336) and could work for only “1 hour” a day because
14   of “Type II diabetes” and “neuropathy” (AR 337); “extreme” right-
15   knee pain, including “chronic pain,” “limitation of motion,”
16   “instability,” “joint space narrowing,” and “inability to
17   ambulate effectively” (AR 338); and “mild” low-back pain (AR
18   339).     He also reported that Plaintiff suffered from “[m]ild
19   persistent” asthma but did not note if it caused any functional
20   limitations.     (AR 340.)   The notes from the October 2 appointment
21   show that Plaintiff, for the only time in the record, reported
22   “[f]eeling down, depressed, or hopeless” for “[s]everal days.”
23   (AR 430.)     Based on this apparently one-time expression of
24   depressed mood, Dr. Dasgupta made a provisional diagnosis of
25
          33
26             These forms are repeated in the AR from AR 543 to 547.
          34
27          Dr. Dasgupta apparently referred Plaintiff for a CT scan
     of his brain at some point before August 4, 2014, however. (See
28   AR 551.)

                                        18
 1   “Mild or Minimal Depressive Symptoms” (AR 431) but did not
 2   prescribe any medication or further treatment (see generally AR
 3   431-34).
 4        Various specialists examined Plaintiff or reviewed his
 5   records from 2014 to 2016.     On June 29, 2015, Plaintiff saw
 6   orthopedist Mahmood Jay Jazayeri for his hand and wrist symptoms.
 7   (AR 533-34.)   The examination “revealed healed scar from previous
 8   surgery,” “generalized paresthesia,” and “questionably positive”
 9   Tinel’s test.35    (AR 534.)   Dr. Jazayeri noted that the
10   hyperflexion test was “positive at 55 seconds” but that Plaintiff
11   had “full” range of motion and “present and satisfactory” distal
12   pulses.    (Id.)   The “X-rays obtained . . . from both wrists
13   [were] unremarkable.”     (Id.)    Dr. Jazayeri noted that he needed
14   to “rule out recurrent carpal tunnel syndrome versus diabetic
15   neuropathy.”   (Id.)36   He did not prescribe a wrist brace or any
16   sort of treatment.     (See id.)    On August 1, 2014, Plaintiff had a
17   bilateral knee x-ray, which showed “mild degenerative changes,”
18   with “no destructive pathologic process” or “calcification in the
19   soft tissues.”     (AR 550.)   On August 4, 2014, Plaintiff had a CT
20   scan of his brain.     (AR 551.)   The results were “normal” and
21   showed “no acute intracranial process.”      (Id.)   A specialist
22
          35
23          Tinel’s sign is positive when tapping the front of the
     wrist produces tingling of the hand. See Carpal Tunnel Syndrome,
24   Medicine Net, https://www.medicinenet.com/carpal_tunnel_syndrome/
     article.htm (last visited Nov. 14, 2018).
25
          36
26          The record doesn’t indicate whether a conclusion was
     reached on this diagnosis. No treatment notes from before this
27   appointment showed a positive Tinel’s test, and Dr. Wallack’s
     examination in December 2015 yielded a negative Tinel’s. (AR
28   345.)

                                         19
 1   reviewed his blood work on January 12, 2016, after some questions
 2   about whether Plaintiff could have sickle-cell anemia.        (See AR
 3   532; see also AR 369, 373-74.)       The specialist determined that he
 4   had a “benign sickle trait” and noted that there was therefore
 5   “nothing to do.”   (AR 532.)    In March 2016, Plaintiff had an
 6   endoscopy, after which Dr. Steven Lerner37 determined that he had
 7   “mild” gastritis and prescribed an “anti-reflux regimen,” “blood
 8   tests,” “[o]meprazole,”38 follow-up care with his primary doctor,
 9   and a “colonoscopy.”     (AR 530.)    The record does not show the
10   results of the biopsy.    Dr. Lerner performed a colonoscopy the
11   same day, which showed “mild” “[s]cattered diverticula,” but the
12   rest of the exam was “unremarkable” and “otherwise normal,” with
13   “no abnormalities.”    (AR 531.)     He prescribed a “fiber rich diet”
14   and a repeat exam in “8-10 year[s].”       (Id.)
15             2.    State-agency consulting-physician records
16        On December 22, 2015, Plaintiff was examined by consulting
17   internist Michael S. Wallack.      (AR 341-47.)    Dr. Wallack noted
18   his chief complaints as “[b]ack pain” and “[c]arpal tunnel
19   syndrome.”   (AR 341.)    Plaintiff reported that he had back pain
20   that was “sharp, aching, constant in nature, and primarily in the
21   mid back”; was “given physical therapy as well as some
22
          37
23          Dr. Lerner’s medical speciality is not noted in the
     record, but he apparently worked at an endoscopy center. (AR
24   530-31.)
25        38
            Omeprazole belongs to a class of drugs known as “proton
26   pump inhibitors” and treats certain stomach and esophagus
     problems, such as acid reflux and ulcers. See Omeprazole, WebMD,
27   https://www.webmd.com/drugs/2/drug-3766-2250/omeprazole-oral/
     omeprazole-delayed-release-tablet-oral/details (last visited Nov.
28   14, 2018).

                                          20
 1   analgesics”; and had had “chiropractic treatments.”39           (Id.)   He
 2   further reported that he did “not use any cane,” was able to
 3   “climb stairs,” had had “no injections,”40 was “not aware of any
 4   x-rays,” and did not use “any type of assistive device” (id.),
 5   though he also said he used a “Velcro support . . . at night” (AR
 6   342).        He reported that his carpal-tunnel symptoms had recurred
 7   and that he had “weakness in his hands, some numbness and
 8   tingling, [and] difficulty holding objects.”           (Id.)   Dr. Wallack
 9   performed a thorough physical examination and found only that
10   Plaintiff’s grip strength was slightly reduced in the left hand
11   (AR 343) though still “good” (AR 345).         Plaintiff is right-
12   handed.        (AR 343.)   All other test results, including of the
13   head, eyes, ears, nose, throat, neck, chest, lungs, heart,
14   abdomen, back, extremities, shoulders, elbows, wrists, hips,
15   knees, and ankles, were normal.         (AR 343-45.)    Specifically, Dr.
16   Wallack found that with respect to Plaintiff’s back, there was
17   “no tenderness to palpation in the midline or paraspinal areas”
18   (AR 344), “straight leg raising test [was] negative at 90
19   degrees” (id.), and Plaintiff had normal range of motion in all
20   directions (id.).          With respect to his wrists and hands, he found
21   “no evidence of tenderness to palpation,” “no evidence of
22   Heberden’s nodes,”41 “no Bouchard’s nodes,”42 “normal” range of
23
24           39
            The record does not show any evidence of physical therapy
25   or chiropractic treatments.
             40
26          Plaintiff had in fact had one injection in his left knee,
     on August 29, 2013, which made the knee “much better.” (AR 311.)
27
             41
                  Heberden’s nodes are bony swellings that form on the
28                                                            (continued...)

                                            21
 1   motion, negative Tinel’s sign, and “[n]o reproducible sensory
 2   loss.”    (AR 345.)   He determined that Plaintiff’s “current
 3   symptoms [were] not validate[d] by any objective neurological
 4   findings” (id.) and that “[h]is complaints of tingling in his
 5   hands and weakness [were] not substantiated on the objective
 6   exam” (AR 346).    He also found that Plaintiff had “[f]ull range
 7   of motion of both knees,” “no instability” of the ankles,
 8   “[s]trength . . . 5/5 in all extremities,” and a “normal” gait.
 9   (AR 345.)    As for his general observations, he noted that
10   Plaintiff appeared “agile,” “got on and off the exam table
11   without any difficulty,” and did “not appear to be in any
12   respiratory distress.”     (AR 343.)
13        Though Dr. Wallack apparently was not provided any medical
14   records to review (AR 342), he reviewed lab work and considered
15   the results in his report (AR 345).     Based on the lab work (see
16   AR 348-49, 356-57), a vision test (see AR 350, 358 (showing
17   nearly perfect vision with glasses; only mildly impaired vision
18   without)), Dr. Wallack’s formal testing (see AR 343-45), and his
19   general observations, he assessed no functional limitations apart
20   from “[a]voidance of respiratory irritants given the history of
21   asthma” (AR 346, 352-55).
22
          41
23          (...continued)
     hands, typically the finger joints nearest the fingertips, as a
24   result of osteoarthritis. See What Are Heberden’s Nodes?,
     Healthline, https://www.healthline.com/health/ osteoarthritis/
25
     heberdens-nodes (last updated May 9, 2017).
26        42
             Bouchard’s nodes are similar to Heberden’s nodes but
27   occur on the lower joints of the fingers. See What Are
     Heberden’s Nodes?, Healthline, https://www.healthline.com/health/
28   osteoarthritis/heberdens-nodes (last updated May 9, 2017).

                                       22
 1             3.     State-agency reviewing-physician records
 2        In November 2013, a disability-field-office interviewer met
 3   with Plaintiff and observed that he was “very cooperative . . .
 4   clean and well groomed” but that “his hands looked swollen” and
 5   he acted as though his “hand and fingers hurt.”      (AR 155-56.)
 6   The record does not indicate whether this interviewer had any
 7   type of medical background.
 8        In March 2014, Plaintiff’s medical records were reviewed and
 9   evaluated by Dr. E.L. Gilpeer, an internal-medicine specialist.43
10   (AR 44-63.)    He reviewed records from St. John’s as well as a
11   function report, asthma questionnaire, and headache
12   questionnaire.    (AR 47-48.)    He found insufficient evidence in
13   the file through the date last insured (December 31, 2012) to
14   evaluate the allegations for a DIB claim.      (AR 51, 60.)   He
15   concluded that Plaintiff had two medically determinable
16   impairments: “severe” sprains and strains and “non severe”
17   diabetes mellitus.    (Id.)     He noted that these impairments could
18   “reasonably be expected to produce [his] pain and other
19   symptoms,” and Plaintiff’s “statements about the intensity,
20   persistence, and functionally limiting effects of the symptoms
21   [were] substantiated by the objective medical evidence.”       (Id.)
22   Dr. Gilpeer found that Plaintiff could occasionally lift or carry
23   “50 pounds” and frequently “25 pounds,” could “stand and/or walk”
24   for “[a]bout 6 hours in an 8-hour workday,” sit for “[a]bout 6
25
          43
26          Dr. Gilpeer’s electronic signature includes a medical-
     specialty code of 19, indicating “Internal Medicine.” (AR 44);
27   Program Operations Manual System (POMS) DI 24501.004, U.S. Soc.
     Sec. Admin. (May 15, 2015), https://secure.ssa.gov/apps10/
28   poms.nsf/lnx/0424501004.

                                         23
 1
     hours in an 8-hour workday,” and “push and/or pull” for an
 2
     “unlimited” time.     (AR 52, 61.)    He noted no other limitations
 3
     and thus concluded that Plaintiff could perform his past relevant
 4
     work as a cart pusher, as actually performed.       (AR 52-54, 61-63.)
 5
     Therefore, he found him not disabled.       (AR 54, 63.)
 6
                  4.   Plaintiff’s statements
 7
          In Plaintiff’s initial disability report, completed in
 8
     November 2013 (see AR 157-63), he reported that he was taking
 9
     aspirin “for heart/high blood pressure,” lisinopril “for high
10
     blood pressure,”44 lovastatin “for high blood pressure,”
11
     methocarbamol “for [his] sugar,”45 and tramadol “for pain” (AR
12
     160).     In his function report, dated December 2013, he reported
13
     taking a different set of medications: hydrochlorothiazide,
14
     losartan potassium, naproxen, and Arthotrec.       (AR 195.)   In his
15
     appeals report dated May 2014, Plaintiff listed yet another set
16
     of medications: tromethamine46 for “pain and inflammation,”
17
18
          44
            Plaintiff almost certainly was not taking lisinopril in
19   November 2013. According to treatment notes from October 2013,
     he went to the emergency room on September 25, 2013, because of
20   an anaphylactic reaction to lisinopril, and the medication was
21   stopped after that. (AR 299.)
          45
22          Methocarbamol is used to treat muscle spasms and pain and
     is usually prescribed along with rest and other treatment. See
23   Methocarbamol, WebMD, https://www.webmd.com/drugs/2/drug-8677/
     methocarbamol-oral/details (last visited Nov. 14, 2018). It
24   seems Plaintiff was mistaken as to why he was taking this
     medication.
25
          46
26          Ketorolac tromethamine is used for short-term treatment
     of moderate to severe pain in adults, usually before or after
27   surgery. See Ketorolac Tromethamine, WebMD, https://
     www.webmd.com/drugs/2/drug-3919/ketorolac-oral/details (last
28                                                      (continued...)

                                          24
 1
     hydrochloride47 for “pain,” Robaxin48 for “muscle pain and
 2
     spasms,” naproxen for “pain and inflammation,” Bactrim49 for
 3
     “pain and infections,” hydrochlorothiazide for “high blood
 4
     pressure,” tramadol for “moderate-to-severe pain,” metformin for
 5
     “diabetes,” and gabapentin50 for “nerve pain and neuropathy.”
 6
     (AR 222-27.)     In his appeals report dated June 2014, he listed
 7
     the following medications: “Ketorolac Tromethamine, Tramadol
 8
     Hydrochloride, Robaxin, Naproxen, Bactrim DS, Hydrochlorothiazle
 9
     [sic], Simvastatin, metformin, Losartan.”     (AR 233.)
10
          In his Headache Questionnaire, dated December 18, 2013,
11
     Plaintiff wrote that he began having daily headaches in August
12
     2013.     (AR 181.)   He classified his headaches as migraines and
13
     said they lasted “one or two hours.”     (Id.)   He wrote that he
14
15
          46
            (...continued)
16   visited Nov. 14, 2018).
17        47
            By hydrochloride, Plaintiff might have meant tramadol
18   HCL, though he also listed tramadol separately. (See AR 233
     (referring to “Tramadol Hydrochloride”).)
19
          48
            Robaxin is the brand name of methocarbamol, a drug used
20   to treat muscle spasms and pain and usually prescribed along with
21   rest and other treatment. See Robaxin, WebMD, https://
     www.webmd.com/drugs/2/drug-11197/robaxin-oral/details (last
22   visited Nov. 14, 2018).
          49
23          Bactrim is a combination of two antibiotics,
     sulfamethoxazole and trimethoprim, and is used to treat bacterial
24   infections. See Batrim DS, WebMD, https://www.webmd.com/drugs/2/
     drug-5530/bactrim-ds-oral/details (last visited Nov. 14, 2018).
25
          50
26          Gabapentin is used to relieve nerve pain from shingles in
     adults. See Gabapentin Tablet, Extended Release 24 Hr, WebMD,
27   https://www.webmd.com/drugs/2/drug-14208-1430/gabapentin-oral/
     gabapentin-sustained-release-oral/details (last visited Nov. 14,
28   2018).

                                        25
 1
     took “500 mg” of “Naproxen Arthrotec”51 for the migraines and
 2
     that they helped “[a] little.”    (AR 182.)   In his Adult Asthma
 3
     Questionnaire, completed the same day, Plaintiff wrote that he
 4
     did not know the name of the treating doctor he saw for asthma
 5
     nor when he last saw him.    (AR 199.)   He wrote that he had asthma
 6
     attacks “every now and then” and took “Pro Air HFA”52 when he
 7
     needed it.   (Id.)   He said a doctor prescribed the medication
 8
     (id.) and that he did not know if he had ever gone to the
 9
     emergency room or been hospitalized for asthma (AR 200).
10
          In Plaintiff’s function report, he wrote that he went
11
     outside “daily” (AR 191), prepared food “monthly” (AR 190),
12
     watched TV “everyday” (AR 192), and talked on the phone “daily”
13
     but didn’t go anywhere on a regular basis (id.).     He wrote that
14
     he could carry “30 pound[s] to the corner” and walk “25 yards”
15
     before needing to rest.   (AR 193.)   He wrote that he used a “cane
16
     when walking.”   (AR 194.)   He checked boxes indicating that his
17
     impairments affected “[l]ifting,” “[s]quatting,” “[b]ending,”
18
     “[s]tanding,” “[r]eaching,” “[w]alking,” “[k]neeling,”
19
     “[h]earing,” “[s]tair-[c]limbing,” “[m]emory,” “[c]ompleting
20
     [t]asks,” “[c]oncentration,” and “[u]sing [h]ands.”    (AR 193.)
21
          Plaintiff testified in April 2016 that he cooked “every now
22
23
          51
            These are two different drugs, neither of which generally
24   treats migraines. The record does not convey whether Plaintiff
     took these medications together or separately.
25
          52
26          Proair HFA, a brand name of albuterol sulfate, is used to
     prevent and treat wheezing and shortness of breath caused by such
27   breathing problems as asthma. See Proair HFA Aerosol with
     Adapter, WebMD, https://www.webmd.com/drugs/2/drug-144702/
28   proair-hfa-inhalation/details (last visited Nov. 14, 2018).

                                      26
 1
     and then,” read, watched TV, and had “had a dog.”    (AR 38.)   He
 2
     gave up the dog not because of his health issues but rather
 3
     because another tenant did not like them.    (AR 38-39.)   He went
 4
     to church “[e]very Sunday” and had fished until “two years ago”
 5
     (which, at the time of the hearing, referred to 2014, well after
 6
     the alleged onset date).   (AR 39.)   He testified that he did not
 7
     do his own grocery shopping (AR 38), though he had written in his
 8
     function report that he went grocery shopping “monthly but not
 9
     [for] long” for “food [for] daily needs” (AR 191).    He also wrote
10
     that he did not drive.   (See id.)    In his May 2014 appeal,
11
     however, he wrote that he “[could] not walk nor drive long
12
     distances,” implying that he could drive at least short distances
13
     (AR 228), and he testified in April 2016 that he drove “every now
14
     and then” (AR 38).   And in December 2015, Plaintiff reported to
15
     consulting physician Wallack that he drove and cooked.     (AR 342.)
16
          C.   Analysis
17
          Plaintiff argues that the ALJ improperly discounted his
18
     testimony regarding pain, symptoms, and limitations because he
19
     “fail[ed] to indicate how the impairments in combination or
20
     individually [were] not expected to cause his symptoms.”    (J.
21
     Stip. at 7.)   He also argues that the ALJ erred by discounting
22
     Plaintiff’s statements because Plaintiff attributed his alleged
23
     inability to work in part to his age (id. at 7-8),53 failing to
24
25
          53
26          This argument is without merit. As the ALJ correctly
     noted, “[a]ge is not a factor considered when considering a
27   residual functional capacity.” (AR 17.) Age is considered at
     the fifth step, which is reached only if an ALJ determines that a
28                                                      (continued...)

                                     27
 1
     identify the inconsistencies he relied on to discount the
 2
     statements’ credibility (id. at 9), using the wrong standard to
 3
     assess the objective medical evidence (id.), and failing to
 4
     identify which testimony he found “unsupported and why” (id.).
 5
     In fact, the ALJ provided numerous clear and convincing reasons
 6
     for rejecting Plaintiff’s testimony.
 7
               1.    Inconsistencies with objective medical evidence
 8
          The ALJ properly discounted some of Plaintiff’s statements
 9
     by considering and identifying numerous inconsistencies
10
     concerning them.   (See AR 16-20.)   Contradiction with evidence in
11
     the medical record is a “sufficient basis” for rejecting a
12
     claimant’s subjective symptom testimony.   Carmickle v. Comm’r,
13
     Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008); see also
14
     Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir.
15
     1999) (upholding “conflict between [plaintiff’s] testimony of
16
     subjective complaints and the objective medical evidence in the
17
     record” as “specific and substantial” reason undermining
18
     credibility).   Although a lack of medical evidence “cannot form
19
     the sole basis for discounting [symptom] testimony, it is a
20
     factor that the ALJ can consider in his credibility analysis.”
21
     Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); Rollins v.
22
23
24        53
            (...continued)
     claimant cannot perform any past relevant work. §§ 404.1520(f),
25   416.920(f). Here, the ALJ found, and Plaintiff does not directly
26   contest, that Plaintiff had the RFC to perform his past relevant
     work as a cart pusher, or stores laborer, as generally performed.
27   (AR 20-21.) Thus, there was no need to assess whether Plaintiff
     could perform other jobs in the economy and no need to consider
28   his age.

                                     28
 1
     Massanari, 261 F.3d 853, 857 (9th Cir. 2001).     Plaintiff argues
 2
     that the ALJ merely “summarize[d] medical evidence” (J. Stip. at
 3
     9 (citing Brown-Hunter, 806 F.3d at 494)), but in fact he
 4
     systematically identified each of Plaintiff’s alleged impairments
 5
     and compared his subjective symptom testimony with the objective
 6
     medical evidence, noting the differences.      (See AR 16-20.)
 7
     Unlike the ALJ in Brown-Hunter, the ALJ here “specifically
 8
     identif[ied] the testimony [he] found not credible” and “link[ed]
 9
     that testimony to the particular parts of the record supporting
10
     [his] non-credibility determination.”     806 F.3d at 494.
11
            Plaintiff claimed that he could not work because of “carpal
12
     tunnel on both hands, diabetes, ACL on right knee, asthma,
13
     arthritis on left knee, cataract, high blood pressure, headaches,
14
     and back pains.”    (AR 46, 158.)    The ALJ found that Plaintiff’s
15
     “musculoskeletal sprains and strains and mild degenerative
16
     changes of the bilateral knees” were severe impairments.     (AR
17
     12.)    He found the rest of the alleged impairments “medically
18
     determinable” but “non-severe” (id.), a finding Plaintiff has not
19
     challenged on appeal.
20
            As the ALJ noted, “most of the limited evidence suggests
21
     that [Plaintiff did] not have recurrent carpal tunnel syndrome
22
     and the only objective clinical evidence of carpal tunnel
23
     syndrome [was] questionable.”    (AR 13.)   The ALJ went through the
24
     medical evidence pertaining to Plaintiff’s wrists, including
25
     examinations done by the treating physicians at St. John’s,
26
     consulting physician Wallack, and the carpal-tunnel specialist.
27
     (Id.)    He specifically cited Dr. Vickers’s findings that
28

                                         29
 1
     Plaintiff’s wrists and hands were “[n]on tender to palpation
 2
     bilaterally” and “negative” for Tinel’s (AR 13 (citing AR 322));
 3
     Dr. Wallack’s findings of no tenderness, no Heberden’s nodes, no
 4
     Bouchard’s nodes, no deformities, no sensory loss, and normal
 5
     range of motion (AR 13 (citing AR 341-346)); and Dr. Jazayeri’s
 6
     findings of “full range of motion,” “satisfactory distal pulses,”
 7
     and “unremarkable” x-rays (AR 13 (citing AR 534)).     Although Dr.
 8
     Jazayeri found generalized paresthesia, a questionably positive
 9
     Tinel’s test, and a positive hyperflexion test, the doctor wasn’t
10
     certain if the issues were the result of carpal tunnel or
11
     something else.   (Id.)   Moreover, as the ALJ observed, the record
12
     does not show “any significant treatment for this condition.”
13
     (AR 13.)
14
          Plaintiff’s diabetes did not appear to cause “significant
15
     limitations.”   (Id.)   His diabetes-management exams were almost
16
     entirely normal during the relevant period (see, e.g., AR 288,
17
     537, 539), with only one exam, in March 2015, showing
18
     “diminished” sensation (AR 409).      Similarly, Plaintiff’s vision
19
     tests were all unremarkable, and cataracts were not mentioned in
20
     either of the eye examinations included in the record, as the ALJ
21
     noted.   (See AR 350 (Dec. 2015 visual-acuity test results noting
22
     “20/20" vision with glasses), 535 (Jan. 2015 retinal-imaging
23
     report noting “no apparent diabetic retinopathy” in either eye);
24
     see also AR 15 (ALJ noting “no diagnosis of cataracts from an
25
     acceptable medical source”).)   Plaintiff’s high blood pressure
26
     was managed with medication and dietary guidance (see generally
27
     AR 251-340, 361-525), and so found not to be severe or the cause
28

                                      30
 1
     of “any significant limitations” (AR 14).
 2
          As for Plaintiff’s complaints of headaches, the objective
 3
     medical evidence in the record does not substantially support
 4
     them.   As the ALJ noted, he did not “consistently complain of
 5
     headaches” and “did not receive significant treatment” for them.
 6
     (AR 14.)   The CT scan of his brain revealed no abnormalities (AR
 7
     551), and he was never prescribed migraine-specific medication
 8
     (see generally AR 251-340, 361-525).    His back-pain complaints
 9
     are similarly uncorroborated by the record.   (See AR 396-98, 425-
10
     27 (physician found no objective medical evidence to support
11
     Plaintiff’s complaints).    But see AR 284 (physician found spinal
12
     tenderness at L5-S1).)    Despite Plaintiff’s complaining of back
13
     pain a few times, no physician ever prescribed an x-ray, physical
14
     therapy, hot or cold treatment, or even stretches (see generally
15
     AR 251-340, 361-525), as the ALJ noted (AR 18).   Plaintiff’s
16
     asthma also appeared to be insignificant.   His own notes on the
17
     Asthma Questionnaire indicate that it was not treated regularly
18
     and did not need to be.    (AR 197-201; see also AR 14 (ALJ noting
19
     Plaintiff’s “inconsistent” statements concerning his asthma and
20
     use of inhaler).)   And as the ALJ noted, not a single examination
21
     revealed arthritis in either knee, and the record lacks objective
22
     support for any current issues with Plaintiff’s ACL.   (See AR
23
     304, 312, 444 (noting “[p]ast [s]urgical [h]istory”); see also AR
24
     550 (noting that x-ray revealed right knee to be “[p]ost-surgical
25
     status”), 15 (ALJ noting that “tear occurred sometime in the
26
     1980s” and “[t]he records do not show any significant treatment
27
     or complaints concerning this impairment since then”).)
28

                                      31
 1
          The ALJ noted that “sick[le] cell thalassemia disease,
 2
     anemia, plantar fascial fibromatosis, and gastritis” were also
 3
     medically determinable impairments but nonsevere because they did
 4
     not create a “significant limitation . . . to do basic work
 5
     activities . . . and/or have not lasted or are not expected to
 6
     last . . . for a continuous period of 12 months.”    (AR 12-13.)
 7
     Plaintiff, through his testimony (see AR 35-38) and in the Joint
 8
     Stipulation (see J. Stip. at 7), seems to argue that these
 9
     impairments, in combination with the others, could reasonably
10
     cause some degree of his symptoms.    But Plaintiff has not
11
     challenged the ALJ’s step-two findings or argued that any of
12
     these impairments lasted for a continuous 12-month period.    The
13
     medical record, moreover, simply does not show that they had much
14
     or any impact on his functionality.    In fact, Plaintiff
15
     apparently does not even have some of them.    Although he
16
     testified that he was diagnosed with sickle-cell anemia (AR 36),
17
     the record shows (and the ALJ noted (AR 14)) that he had a
18
     “benign” trait, not the actual disorder (AR 532).    Also, although
19
     a physician found possible evidence of “fibro/scar tissue,” he
20
     noted that the extensors and flexors were “firing [within normal
21
     limits]” and gait analysis showed “[o]verall good alignment and
22
     position.”   (AR 439.)   The physician recommended getting over-
23
     the-counter shoe inserts and did not prescribe any follow-up
24
     treatment.   (Id.)   A doctor indicated that Plaintiff should take
25
     antireflux medication for gastritis, but as the ALJ correctly
26
     assessed, “the record does not indicate significant complaints”
27
     and “it [was] unclear whether this condition [would] last for the
28

                                      32
 1
     requisite 12 months.”    (AR 15, see also AR 529-30 (endoscopy
 2
     results noting “mild” gastritis).)
 3
             As for the “severe impairments,” the ALJ found that even in
 4
     combination with all the other medically determinable
 5
     impairments, they could not have reasonably produced Plaintiff’s
 6
     pain symptoms as he testified to them.     (AR 17.)   This assessment
 7
     is justified.     Plaintiff’s records from St. John’s, spanning 2012
 8
     to 2016 (see AR 251-340, 361-525, 537-49, 553-54), which the ALJ
 9
     cited to extensively (see AR 13-19), show routine care, with no
10
     complications and almost no abnormal or remarkable findings.
11
     Indeed, Plaintiff often reported that he had no pain.      (See,
12
     e.g., AR 286, 298, 315-16, 367, 371, 407, 419, 442, 448, 453-55,
13
     448.)     Numerous doctors and nurse practitioners treated Plaintiff
14
     during the relevant period, and the vast majority of their
15
     physical examinations had entirely normal results.      (See AR 283,
16
     293, 300, 308, 316, 322, 369, 373, 380, 393, 403-04, 409, 415,
17
     420, 436, 445, 449, 456 (all showing normal results).)
18
          Consulting physician Wallack also found entirely normal
19
     results after performing a series of diagnostic tests.      (See AR
20
     341-46.)    He found no functional limitations apart from a
21
     restriction on being near respiratory irritants.      (See AR 346.)
22
     The ALJ gave this opinion “some weight.”     (AR 19.)
23
             One physician from St. John’s (who, as the ALJ noted, is not
24
     identifiable from the record (see id.)) assessed somewhat more
25
     restrictive limitations, but the record doesn’t indicate if this
26
     physician examined Plaintiff more than once or what if any
27
     diagnostic tests were done to assess the restrictions.      (See AR
28

                                       33
 1
     325-31.)   The physician noted that Plaintiff hadn’t been “x-rayed
 2
     for many years” (AR 327) and that she “need[ed] documentation” to
 3
     support her “brief diagnosis” of “stiff [left] knee” (AR 330).
 4
     She further indicated that he had no “severe” condition (AR 328),
 5
     should not apply for SSI (AR 329), and was “employable with
 6
     accommodations” (AR 330).   The ALJ gave this opinion “little
 7
     weight” given the lack of clarity about “what kind of treatment
 8
     relationship this physician ha[d] had with the [Plaintiff],” what
 9
     her speciality was, the lack of “diagnostic evidence,” and the
10
     inconsistencies with treatment records from around the same time.
11
     (AR 19.)
12
          Dr. Dasgupta assessed the most stringent restrictions (AR
13
     336-41), but the ALJ gave his opinion “little weight” (AR 19)
14
     because it was “unclear what kind of treatment relationship” he
15
     had with Plaintiff and the doctor “provided limited explanation”
16
     (AR 20).   Plaintiff appeared to have seen Dr. Dasgupta only once,
17
     the day he rendered his opinion.     (See AR 430-34.   But see AR
18
     551.)   His treatment notes for that day are inconsistent with his
19
     opinion.   For example, he opined that Plaintiff had an “inability
20
     to ambulate effectively” and was “functionally limited” to only
21
     one hour of work a day (AR 338), but his treatment notes
22
     recommended that he do “at least 30 minutes of aerobic exercise
23
     daily” (AR 434).   And despite the severe restrictions he assessed
24
     (see generally AR 336-41), he did not order any x-rays, physical
25
     therapy, injections, or surgery, and he did not refer him to any
26
     specialists (AR 434).   Also, as the ALJ noted, his assessment
27
     appeared to “rely heavily on [Plaintiff’s] subjective
28

                                     34
 1
     complaints.”    (AR 20.)   Indeed, the record does not indicate what
 2
     tests, if any, were performed to assess the severe restrictions
 3
     (see AR 336-41, 430-34), and the severity of the restrictions was
 4
     not supported by the record as a whole.
 5
          The ALJ gave “significant weight” to the opinions of the
 6
     state-agency medical reviewers, which were “not inconsistent”
 7
     with the consulting physician.    (AR 18.)    He noted that they were
 8
     “experts” and reviewed at least “some of the records in
 9
     evidence,” and the later evidence “[did] not support more
10
     restrictive limitations.”    (AR 18-19.)
11
          Plaintiff has not challenged the ALJ’s assessment of any of
12
     the opinion evidence on appeal.    For all these reasons,
13
     substantial evidence supported his conclusion that Plaintiff’s
14
     “statements [were] not fully corroborated with the evidence in
15
     the record” and his “treatment records [did] not substantiate
16
     [his] complaints.”    (AR 17.)   See Rounds, 807 F.3d at 1006.
17
                2.    Activities of daily living
18
          The ALJ also discounted Plaintiff’s subjective symptom
19
     testimony because his activities of daily living were
20
     inconsistent with the alleged degree of his symptoms, and his
21
     reports of daily activities were themselves inconsistent.     (AR
22
     17-18.)   An ALJ may discount a claimant’s subjective symptom
23
     testimony when it is inconsistent with his daily activities.       See
24
     Molina, 674 F.3d at 1113.    “Even where those [daily] activities
25
     suggest some difficulty functioning, they may be grounds for
26
     discrediting the claimant’s testimony to the extent that they
27
     contradict claims of a totally debilitating impairment.”     Id.
28

                                       35
 1
          Throughout the record, as the ALJ noted (AR 18), Plaintiff
 2
     reported regular exercise (see, e.g., AR 282, 287, 291, 298, 303,
 3
     307, 311, 321, 443, 448, 454 (reporting exercising five to seven
 4
     times weekly, with regimen of walking and weights); see also AR
 5
     368, 372, 380, 393, 397, 403, 408, 414-15, 420, 423, 426, 431,
 6
     435 (reporting exercising once weekly by walking)).     Dr. Dasgupta
 7
     encouraged him to do “at least 30 minutes of aerobic exercise
 8
     daily” (AR 434), and another physician recommended he exercise
 9
     five times a week for 30 minutes at a time (AR 370).       Plaintiff
10
     contends that the ALJ erred by rejecting his testimony on account
11
     of his exercise (see J. Stip. at 11) because the “nature and
12
     extent” of the exercise is “not in the record” (id.), relying on
13
     Trevizo v. Berryhill, 871 F.3d 664, 682 (9th Cir. 2017), for
14
     support.   But unlike in Trevizo, the record here has plenty of
15
     information to support a specific conflict with Plaintiff’s
16
     reported limitations, as doctors found him capable of regular 30-
17
     minute exercise periods.    (See, e.g., AR 370, 434.)    This
18
     conflicted with his testimony that he could walk only 100 feet
19
     before needing to rest, among other such claims.     (AR 36.)
20
          In Plaintiff’s function report, he marked that he had “[n]o
21
     problem” caring for himself (AR 189) and prepared food on a
22
     monthly basis (AR 190).    By his own account, he could capably
23
     handle his own finances.    (AR 191.)   He testified that he cooked
24
     “every now and then” (AR 38), read, watched TV, and had “had a
25
     dog” that he cared for (AR 38-39).      He apparently gave up the dog
26
     only because another tenant did not like them.     (Id.)    He also
27
     testified that he went to church “every Sunday.”     (AR 39.)    As
28

                                      36
 1
     late as 2014 he was still fishing.    (Id.)    These statements were
 2
     inconsistent with Plaintiff’s professed limitations.      (See, e.g.,
 3
     AR 191-93 (writing in his function report that he didn’t go
 4
     anywhere regularly and couldn’t finish tasks)); see also Sharp v.
 5
     Colvin, No. 1:13-cv-02028-BAM, 2015 WL 1274727, at *5 (E.D. Cal.
 6
     Mar. 19, 2015) (finding that ALJ properly discounted plaintiff’s
 7
     testimony as inconsistent with daily activities when, among other
 8
     things, he cooked occasionally, went grocery shopping with his
 9
     mother, cared for his dog, and walked around block).
10
          The ALJ noted that Plaintiff inconsistently reported his
11
     ability to grocery shop.   (See AR 17 (referring to Plaintiff’s
12
     testimony at AR 38 (that he did not do his own grocery shopping),
13
     191 (reporting that he went grocery shopping “monthly but not for
14
     long” for “food [for] daily needs”).)    Plaintiff also
15
     inconsistently reported and testified about driving.      (See AR 191
16
     (reporting that he did not drive), 228 (reporting that he “cannot
17
     walk or drive long distances”), 38 (testifying that he drove
18
     “every now and then”), 342 (reporting that he drove and cooked at
19
     home).)
20
          Therefore, the ALJ appropriately considered the
21
     contradictions between Plaintiff’s daily activities and his
22
     subjective symptom testimony and identified various
23
     inconsistencies in Plaintiff’s reports about those daily
24
     activities.    See Rounds, 807 F.3d at 1006.
25
               3.    Conservative treatment
26
          The ALJ also discredited some of Plaintiff’s statements
27
     because his “treatment correspond[ed] with the limited objective
28

                                      37
 1
     findings.”    (AR 18.)   Conservative treatment is a clear and
 2
     convincing reason to reject a claimant’s subjective symptom
 3
     testimony.    Parra, 481 F.3d at 751.
 4
            The ALJ noted that with respect to Plaintiff’s complaints of
 5
     back pain, his physicians had not sent him for “X-rays or MRIs”
 6
     or given him “any spinal injections.”     (AR 18.)   He further noted
 7
     that the single x-ray in the record, of Plaintiff’s knees, showed
 8
     “only mild degenerative changes.”      (Id. (citing AR 550).)
 9
     Plaintiff was not prescribed “physical therapy,” “a TENs unit,”
10
     or any other “conservative measures such as massage therapy,
11
     acupuncture, or aqua therapy.”     (AR 18.)   See Tommasetti v.
12
     Astrue, 533 F.3d 1035, 1039-40 (“physical therapy and the use of
13
     anti-inflammatory medication, a [TENS] unit, and a lumbosacral
14
     corset” qualified as conservative treatment); Walter v. Astrue,
15
     No. EDCV 09-1569-AGR, 2011 WL 1326529, at *3 (C.D. Cal.
16
     Apr. 6, 2011) (narcotic medication, physical therapy, and single
17
     injection amounted to “conservative treatment”).     Plaintiff was
18
     not told to do any at-home treatments, including stretches or hot
19
     or cold packs.   (See AR 13.)    A doctor only once found Plaintiff
20
     to be in need of an injection, to ease knee pain, and it relieved
21
     his pain.    (See AR 305; see also AR 311.)    Apart from tramadol,
22
     which Plaintiff took only until August 2013 (see AR 294), he
23
     simply took nonnarcotic medications to relieve his symptoms (AR
24
     18).    See Huizar v. Comm’r of Soc. Sec., 428 F. App’x 678, 680
25
     (9th Cir. 2011) (ALJ permissibly discounted claimant’s testimony
26
     because her “physical and mental impairments responded favorably
27
     to conservative treatment,” which included “use of
28

                                       38
 1
     narcotic/opiate pain medications” (emphasis omitted)); Warre v.
 2
     Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006)
 3
     (“Impairments that can be controlled effectively with medication
 4
     are not disabling for the purpose of determining eligibility for
 5
     SSI benefits.”)
 6
           As the ALJ remarked, despite Plaintiff’s testimony of a
 7
     “daily pain level of 8, his treatment providers did not provide
 8
     treatment regimens that would indicate [he] was frequently
 9
     complaining of severe pain.”   (AR 18.)   Indeed, much of the time
10
     he told his doctors he had no pain.   (See, e.g., AR 286, 298,
11
     315-16, 367, 371, 407, 419, 442, 448, 453-55.)   The majority of
12
     the time, the doctors simply renewed his prescriptions and
13
     advised him on proper diet and exercise (see, e.g., AR 370, 382,
14
     410-11).   Thus, the ALJ properly discounted Plaintiff’s
15
     allegations of disabling pain because his impairments were
16
     treated conservatively.
17
     VI.   CONCLUSION
18
           Consistent with the foregoing and under sentence four of 42
19
     U.S.C. § 405(g),54 IT IS ORDERED that judgment be entered
20
21
22
23
24
25
           54
26          That sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
27   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
28   cause for a rehearing.”

                                     39
 1
     AFFIRMING the Commissioner’s decision, DENYING Plaintiff’s
 2
     request for remand, and DISMISSING this action with prejudice.
 3
 4
     DATED: November 14, 2018      ______________________________
 5                                 JEAN ROSENBLUTH
                                   U.S. Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    40
